DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Woodworth on 4/9/2021.

The application has been amended as follows: 


1. (Currently Amended) A virtual reality headset stand comprising: 
	a base; 
	a stem extending from the base, wherein the stem is angled toward the base; 
	a docking station attached to the stem, wherein the docking station is angled away from the stem, wherein the docking station is contoured to hold a virtual reality headset, and wherein the docking station comprises: 
		a lip connected to the stem; 
		a body portion connected to the lip; and 
		a clip connected to the body portion;  
	wherein the stem comprises: 
		a contoured surface; and
	a controller mechanism to control actions presented in the virtual reality headset, the controller mechanism comprising of input control devices positioned along opposite sides of the controller mechanism and on the contoured surface;
	wherein the contoured surface allows a user to hold the stem, move the stand while the virtual reality headset is placed in front of eyes of the user, and interact with the input control devices; and
wherein the virtual reality headset displays an avatar of the controller mechanism at a fixed position, and the avatar is controlled by the input control devices.

2. (Cancelled)

3. (Original) The stand of claim 1, wherein the stem comprises a retaining member adjacent to the lip of the docking station. 

4. (Original) The stand of claim 1, wherein the base comprises a pair of legs outwardly protruding from the stem. 

5. (Original) The stand of claim 1, wherein the base and stem comprise a supporting force sufficient to keep the virtual reality headset in position in the docking station while the virtual reality headset is placed in front of the eyes of a user. 

6. (Original) The stand of claim 5, wherein the virtual reality headset is held in position in front of the eyes of the user without requiring straps to be placed over a head of the user. 

7. (Cancelled)

8. (Currently Amended) A virtual reality system comprising: 
	a stand comprising: 

		a stem extending from the connection member; and 
		a docking station attached to the stem, wherein the docking station is contoured to hold a virtual reality headset; 
	a control device set to control actions presented in the virtual reality headset; 
	a processor communicatively linked to the control device; 
	a memory comprising instructions executable by the processor to: 
		store computer-simulated images; 
		store motion events identified by the virtual reality headset; 
		use the motion events to convert the computer-simulated images into converted computer-simulated images; 
		transform the converted computer-simulated images into virtual reality events; and 
		present the virtual reality events in the virtual reality headset; and 
		a display device communicatively linked to the processor to display the computer-simulated images and the converted computer-simulated images;
	wherein the stem comprises: 
		a contoured surface; and
		a controller mechanism to control actions presented in the virtual reality headset, the controller mechanism comprising of input control devices positioned along opposite sides of the controller mechanism and on the contoured surface;
	wherein the contoured surface allows a user to hold the stem, move the stand while the virtual reality headset is placed in front of eyes of the user, and interact with the input control devices; and
wherein the virtual reality headset displays an avatar of the controller mechanism at a fixed position, and the avatar is controlled by the input control devices.

9. (Original) The virtual reality system of claim 8, wherein the instructions cause the processor to edit the virtual reality events presented in the virtual reality headset. 

10. (Original) The virtual reality system of claim 8, wherein the control device is set to edit the virtual reality events presented in the virtual reality headset. 

11. (Original) The virtual reality system of claim 8, wherein the control device is visually displayed in the virtual reality events presented in the virtual reality headset. 

12. (Original) The virtual reality system of claim 8, comprising: a body pack connected to the connection member; and at least one user attachment mechanism connected to 

13. (Currently Amended) A system comprising: 
	a stand comprising: 
		a base;
		a stem extending from the base, wherein the stem is angled toward the base; and 
		a docking station to hold a virtual reality headset; 
	a controller mechanism to communicatively link to the virtual reality headset, wherein the controller mechanism is set to navigate motion events within a virtual reality space presented in the virtual reality headset; and 
	a computer communicatively linkable to the controller mechanism and virtual reality headset, wherein the computer comprises: 
		a processor; and 
		a memory comprising instructions executable by the processor to: 
			operate a virtual reality computer application; 
			store the motion events identified by the virtual reality headset; 
convert the motion events as virtual reality images; 
			modify the virtual reality images; and 
			present the modified virtual reality images in the virtual reality headset;
	wherein the stem comprises: 
		a contoured surface; and
		a controller mechanism to control actions presented in the virtual reality headset, the controller mechanism comprising of input control devices positioned along opposite sides of the controller mechanism and on the contoured surface;
	wherein the contoured surface allows a user to hold the stem, move the stand while the virtual reality headset is placed in front of eyes of the user, and interact with the input control devices; and
wherein the virtual reality headset displays an avatar of the controller mechanism at a fixed position, and the avatar is controlled by the input control devices.

 
14. (Original) The system of claim 13, wherein the modified virtual reality images comprise the virtual reality images with peripheral visual motion cues removed or masked from the virtual reality images. 



Allowable Subject Matter

Claims 1, 3-6, and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 8, and 13.

Fromm, US Patent Publication 2007/0053680 discloses a camera support assembly (colloquially known as a selfie-stick) that has a remote controller integrated into it, as seen in Figure 15. However, From does not teach the features recited in Claims 1, 8, and 13.

Inoue et al., US Patent Publication 2018/025297 discloses a fixing stand for holding a VR headset. However, Inoue does not teach the features recited in Claims 1, 8, and 13.

Pollex et al., US Patent Publication 2012/0075799 discloses a handle assembly for a hand held tablet computer or other handheld electronic device, wherein the handle assembly is adhered to the back side of the tablet computer opposite the table’s screen 

Taki, US Patent 5690551 discloses in Figure 1, a depiction of the Nintendo Virtual Boy console. The stand 3 was known to have a clamp structure that allowed for attaching and holding the virtual boy 2. However, Taki does not disclose the features present in independent Claims 1, 8, and 13.

Virtual Boy Wikipedia, https://en.wikipedia.org/wiki/Virtual_Boy, discloses that the virtual Boy was released in North America on August 14, 1995 and came with a stand that allowed for the securing and releasing of the Virtual Boy Console. However, Virtual Boy does not disclose the features present in independent Claims 1, 8, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699